FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2013

                                      No. 04-12-00045-CV

                     Clark E. SADLER, Clark D. Sadler, and Nancy Sadler,
                                        Appellants

                                                v.

                            Arthur ERFURTH and Beverly Erfurth,
                                        Appellees

                   From the 218th Judicial District Court, Frio County, Texas
                              Trial Court No. 07-08-00296-CVF
                          Honorable Fred Shannon, Judge Presiding


                                         ORDER

        Appellants’ brief was due January 28, 2013. On January 30, 2013, appellants filed an
unopposed motion to abate the appeal. In the motion, appellants advised this court that “[t]he
parties to this appeal have settled their complaints.” Based on the settlement, appellants
requested that we abate this appeal “pending U.S. Bankruptcy Court approval of the terms of the
settlement.” Based on appellants’ representations, we granted the unopposed motion to abate
and ordered appellants to file, on or before February 19, 2013, a status report advising this court
of the status of the settlement and the bankruptcy court’s approval of same.

        On February 19, 2013, in compliance with this court’s order, appellants filed an
“advisory,” stating that settlement documents have been signed by all parties and that they are
awaiting approval by the U.S. Bankruptcy Court. Appellants asked that we continue the
abatement. On March 21, 2013, we granted appellants’ request to continue the abatement and
ordered appellants to file a status report on or before March 25, 2013, advising this court of the
status of the settlement, specifically whether it has been approved by the bankruptcy court.

        On March 21, 2013, in compliance with this court’s March 21, 2013 order, appellants
filed their second advisory in which they explained that they are still waiting approval of the
settlement from the U.S. Bankruptcy Court, and that their application to compromise and settle
the claims is to be heard by the bankruptcy court on March 27, 2013. Appellants ask that we
continue the abatement.

    Based on the foregoing, we GRANT appellants’ request to continue the abatement. We
ORDER appellants to file a status report on or before April 24, 2013, advising this court of the
                                                                                        FILE COPY

status of the settlement, specifically whether it has been approved by the bankruptcy court. If the
settlement is approved prior to April 24, 2013, we ORDER appellants to file a motion to dismiss
the appeal, or some other motion disposing of the appeal, based on the settlement within ten days
of the date the settlement is approved by the bankruptcy court.



                                                     ____________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2013.


                                                     ____________________________________
                                                     Keith E. Hottle, Clerk of Court